Appeal from a decision of the Unemployment Insurance Appeal Board, which affirmed a referee’s decision suspending claimant’s unemployment insurance benefit rights as of August 10, 1943, on the ground that claimant was unavailable for employment commencing as of that date. There is.no substantial evidence to sustain the finding that claimant was unavailable for employment on the date mentioned. Decision reversed on the law, with costs to the claimant against the Industrial Commissioner and matter remitted for further consideration. All concur.